DETAILED ACTION
Status of Application
Claims 1-20 are pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oka (WO 2019142431 A1, published 07/25/2019).
Regarding claim 1, Oka teaches  a near-eye light field display device, comprising a display element, a micro-lens array, a first shielding element, and a second shielding element, wherein the display element is configured to provide an image beam; (Fig. 1 and 2 shows display element light source 4 and mirror 3, first and second shielding element 141 and 150, and micro-lens array 120+130. Pages 2-4 of translation)
the micro-lens array is located on a transmission path of the image beam, and the micro-lens array has a plurality of micro-lenses connected to each other; (Fig. 2 shows array of micro-lens form 120+130)
the first shielding element is located between the display element and the micro-lens array, and the first shielding element comprises a plurality of first shielding regions; (Fig. 2 shows shielding element 141 between light source 4 and mirror 3 and micro lens array 120+130)
and the micro-lens array is located between the first shielding element and the second shielding element, the second shielding element comprises a plurality of second shielding regions, (Fig. 2 shows micro-lens array between shielding element 141 and 150. Page 4)
the plurality of first shielding regions and the plurality of second shielding regions are located on the transmission path of the image beam passing through a junction of the plurality of micro-lenses, (Pages 2-4)
 and a ratio of a diameter of the plurality of micro-lenses and a lens pitch of the plurality of micro-lenses is less than 0.8.  (Fig. 2 shows the opening 152 is less than 0.8 of pitch)



Regarding claim 7, Oka already teaches the near-eye light field display device according to claim 1, 
And Oka teaches wherein an area of the plurality of first shielding regions perpendicular to an optical axis of the near-eye light field display device is smaller than an area of the plurality of second shielding regions perpendicular to the optical axis. (Fig. 2 shows 141 is smaller than 150).

Regarding claim 8, Oka already teaches the near-eye light field display device according to claim 1, 
And Oka further teaches further comprising: two lens elements, wherein the micro-lens array, the first shielding element and the second shielding element are disposed between the two lens elements. (Pages 2-4. Fig. 2: lens 120+130 between light shielding 140 and 150)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Oka (WO 2019142431 A1, published 07/25/2019), further in view of Minowa (US 20170285395 A1).
Regaridng claim 2, Oka already teaches the near-eye light field display device according to claim 1, 
However Oka does not teach wherein the first shielding element and the second shielding element are thin transparent sheets. 
However Minowa teaches wherein shielding element are thin transparent sheets. (Para 63)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Oka with Minowa to teach wherein the first shielding element and the second shielding element are thin transparent sheets in order to produce the predictable result of presenting image to the view by adopting the black matrix forming method as taught by Minowa.

Regarding claim 3, refer to rejection for claim 2.

Regarding claim 4, refer to rejection for claim 2.

Regarding claim 5, refer to rejection for claim 2.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG LIN/           Primary Examiner, Art Unit 2626